UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6950


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TYRONE PARKER,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:07-cr-00136-BR-1; 5:12-cv-00307-BR)


Submitted:   January 22, 2015              Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Halerie F. Mahan,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tyrone     Parker    appeals      the   district     court’s   order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                   We have

reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.                    United

States   v.    Parker,    Nos.     5:07-cr-00136-BR-1;         5:12-cv-00307-BR

(E.D.N.C. Apr. 2, 2013).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before   this     court   and   argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                        2